 
 
II 
Calendar No. 655 
111th CONGRESS 2d Session 
S. 3985 
IN THE SENATE OF THE UNITED STATES 
 
November 29, 2010 
Mr. Sanders (for himself, Mr. Reid, Mr. Schumer, Mr. Leahy, Mr. Brown of Ohio, Mr. Lautenberg, Mr. Whitehouse, Mrs. Gillibrand, Ms. Stabenow, Mr. Begich, Mr. Menendez, and Mr. Casey) introduced the following bill; which was read the first time 
 
 
November 30, 2010 
Read the second time and placed on the calendar 
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend certain expiring provisions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Emergency Senior Citizens Relief Act of 2010. 
2.Extension and modification of certain economic recovery payments 
(a)Extension and Modification of PaymentsSection 2201 of the American Recovery and Reinvestment Tax Act of 2009 is amended— 
(1)in subsection (a)(1)(A)— 
(A)by inserting for each of calendar years 2009 and 2011 after shall disburse, 
(B)by inserting (for purposes of payments made for calendar year 2009), or the 3-month period ending with December 2010 (for purposes of payments made for calendar year 2011) after the date of the enactment of this Act, and 
(C)by adding at the end the following new sentence: In the case of an individual who is eligible for a payment under the preceding sentence by reason of entitlement to a benefit described in subparagraph (B)(i), no such payment shall be made to such individual for calendar year 2011 unless such individual was paid a benefit described in such subparagraph (B)(i) for any month in the 12-month period ending with December 2010., 
(2)in subsection (a)(1)(B)(iii), by inserting (for purposes of payments made under this paragraph for calendar year 2009), or the 3-month period ending with December 2010 (for purposes of payments made under this paragraph for calendar year 2011) before the period at the end, 
(3)in subsection (a)(2)— 
(A)by inserting , or who are utilizing a foreign or domestic Army Post Office, Fleet Post Office, or Diplomatic Post Office address after Northern Mariana Islands, and 
(B)by striking current address of record and inserting address of record, as of the date of certification under subsection (b) for a payment under this section, 
(4)in subsection (a)(3)— 
(A)by inserting per calendar year (determined with respect to the calendar year for which the payment is made, and without regard to the date such payment is actually paid to such individual) after only 1 payment under this section, and 
(B)by inserting FOR THE SAME YEAR after PAYMENTS in the heading thereof, 
(5)in subsection (a)(4)— 
(A)by inserting (or, in the case of subparagraph (D), shall not be due) after made in the matter preceding subparagraph (A), 
(B)by striking subparagraph (A) and inserting the following: 
 
(A)in the case of an individual entitled to a benefit specified in paragraph (1)(B)(i) or paragraph (1)(B)(ii)(VIII) if — 
(i)for the most recent month of such individual's entitlement in the applicable 3-month period described in paragraph (1); or 
(ii)for any month thereafter which is before the month after the month of the payment; such individual's benefit under such paragraph was not payable by reason of subsection (x) or (y) of section 202 of the Social Security Act (42 U.S.C. 402) or section 1129A of such Act (42 U.S.C. 1320a–8a);, 
(C)in subparagraph (B), by striking 3 month period and inserting applicable 3-month period, 
(D)by striking subparagraph (C) and inserting the following: 
 
(C)in the case of an individual entitled to a benefit specified in paragraph (1)(C) if— 
(i)for the most recent month of such individual's eligibility in the applicable 3-month period described in paragraph (1); or 
(ii)for any month thereafter which is before the month after the month of the payment; such individual's benefit under such paragraph was not able by reason of subsection (e)(1)(A) or (e)(4) of section 1611 (42 U.S.C. 1382) or section 1129A of such Act (42 U.S.C. 1320a–8a); or 
(E)by striking subparagraph (D) and inserting the following: 
 
(D)in the case of any individual whose date of death occurs— 
(i)before the date of receipt of the payment; or 
(ii)in the case of a direct deposit, before the date on which such payment is deposited into such individual's account. , 
(F)by adding at the end the following flush sentence: In the case of any individual whose date of death occurs before a payment is negotiated (in the case of a check) or deposited (in the case of a direct deposit), such payment shall not be due and shall not be reissued to the estate of such individual or to any other person., and
(G)by adding at the end, as amended by subparagraph (F), the following new sentence: Subparagraphs (A)(ii) and (C)(ii) shall apply only in the case of certifications under subsection (b) which are, or but for this paragraph would be, made after the date of the enactment of Emergency Senior Citizens Relief Act of 2010, and shall apply to such certifications without regard to the calendar year of the payments to which such certifications apply.. 
(6)in subsection (a)(5)— 
(A)by inserting , in the case of payments for calendar year 2009, and no later than April 30, 2011, in the case of payments for calendar year 2011 before the period at the end of the first sentence of subparagraph (A), and 
(B)by striking subparagraph (B) and inserting the following: 
 
(B)DeadlineNo payment for calendar year 2009 shall be disbursed under this section after December 31, 2010, and no payment for calendar year 2011 shall be disbursed under this section after December 31, 2012, regardless of any determinations of entitlement to, or eligibility for, such payment made after whichever of such dates is applicable to such payment. , 
(7)in subsection (b), by inserting (except that such certification shall be affected by a determination that an individual is an individual described in subparagraph (A), (B), (C), or (D) of subsection (a)(4) during a period described in such subparagraphs), and no individual shall be certified to receive a payment under this section for a calendar year if such individual has at any time been denied certification for such a payment for such calendar year by reason of subparagraph (A)(ii) or (C)(ii) of subsection (a)(4) (unless such individual is subsequently determined not to have been an individual described in either such subparagraph at the time of such denial) before the period at the end of the last sentence, 
(8)in subsection (c), by striking paragraph (4) and inserting the following: 
 
(4)Payments subject to offset and reclamationNotwithstanding paragraph (3), any payment made under this section— 
(A)shall, in the case of a payment by direct deposit which is made after the date of the enactment of the Emergency Senior Citizens Relief Act of 2010, be subject to the reclamation provisions under subpart B of part 210 of title 31, Code of Federal Regulations (relating to reclamation of benefit payments); and 
(B)shall not, for purposes of section 3716 of title 31, United States Code, be considered a benefit payment or cash benefit made under the applicable program described in subparagraph (B) or (C) of subsection (a)(1), and all amounts paid shall be subject to offset under such section 3716 to collect delinquent debts. , 
(9)in subsection (e)— 
(A)by striking 2011 and inserting 2013, 
(B)by inserting section 2(b) of the Emergency Senior Citizens Relief Act of 2010, after section 2202,  in paragraph (1), and 
(C)by adding at the following new paragraph: 
 
(5)
(A)For the Secretary of the Treasury, an additional $5,200,000 for purposes described in paragraph (1). 
(B)For the Commissioner of Social Security, an additional $5,000,000 for the purposes described in paragraph (2)(B). 
(C)For the Railroad Retirement Board, an additional $600,000 for the purposes described in paragraph (3)(B). 
(D)For the Secretary of Veterans Affairs, an additional $625,000 for the Information Systems Technology account . 
(b)Extension of Special Credit for Certain Government Retirees 
(1)In generalIn the case of an eligible individual (as defined in section 2202(b) of the American Recovery and Reinvestment Tax Act of 2009, applied by substituting 2011 for 2009), with respect to the first taxable year of such individual beginning in 2011, section 2202 of the American Recovery and Reinvestment Tax Act of 2009 shall be applied by substituting 2011 for 2009 each place it appears. 
(2)Conforming amendmentSubsection (c) of section 36A of the Internal Revenue Code of 1986 is amended by inserting , and any credit allowed to the taxpayer under section 2(b)(1) of the Emergency Senior Citizens Relief Act of 2010 after the American Recovery and Reinvestment Tax Act of 2009. 
(c)Effective date 
(1)In generalExcept as otherwise provided in paragraph (2), the amendments made by this section shall take effect on the date of the enactment of this Act. 
(2)Application of rule relating to deceased individualsThe amendment made by subsection (a)(5)(F) shall take effect as if included in section 2201 of the American Recovery and Reinvestment Tax Act of 2009. 
 
 
November 30, 2010 
Read the second time and placed on the calendar  
